DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 recites the limitation “the flow blocking membrane”. There is insufficient antecedent basis for this limitation in the claim.  Claim 16 upon which claim 35 depends does not previously recite “a flow blocking membrane”. Examiner suggest amending claim 35 to depend from claim 25. For examination purposes, claim 36 is interpreted to depend from claim 25. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-24, 27, 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miles et al (US2010/0324586) (“Miles”). 
Regarding claim 16, Miles discloses a left atrial appendage occluder (602, see Figs. 21, 36-40) that is delivered to a left atrial appendage (Paragraphs [0002], [0200]) by a sheath (604, Paragraph [0200]) that has a wall that defines a lumen (lumen of sheath 604, see Fig. 38), comprising: 
a closure disc (occluder portion 605, see Fig. 21); 
an elastic fixing frame (anchor portion 603) having a distal end (see annotated Fig. 38) and a proximal end (see annotated Fig. 38), and a central end (see annotated Fig. 38) coupled to the closure disc and provided at the proximal end of the fixing frame (see annotated Fig. 38), wherein the distal end of the fixing frame extends outwardly from the central end (distal end of frame extends radially outward from the central end, see annotated Fig. 38) and stretches out in a radial direction (see annotated Fig. 38), and then overturns towards the proximal end to form an open end (see Figs. 37, 38; the anchor loops 748 are rolled inward inside the sheath or inverted and when released from the sheath the inner surface becomes the outer surface and thereby “overturns”, Paragraph [0206]; the open end is interpreted as the space between the loops 748 and wires, see annotated Fig. 38-2); and 
at least one anchor (766), wherein the fixing frame is located between the at least one anchor and the wall of the sheath when the fixing frame is in the sheath during delivery (where the anchors would be on the innermost portion of the fixing frame when within the sheath 604, Paragraph [0206]) and when the fixing frame is deployed outside the sheath, the anchor outwardly extends from the fixing frame (see Fig. 38).  

    PNG
    media_image1.png
    497
    523
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    492
    618
    media_image2.png
    Greyscale

Regarding claim 17, Miles discloses the occluder of claim 16, wherein the open end of the fixing frame is adjacent to and spaced from the closure disc (see annotated Fig. 38-2).  
Regarding claim 18, Miles discloses the occluder of claim 16, wherein the closure disc and the fixing frame both have a diameter (see Fig. 38), and the diameter of the closure disc is larger than the diameter of the fixing frame when the occluder is deployed outside the sheath (since 605 extends outside of the frame 603, it has a larger diameter, see Fig. 38).  
Regarding claim 19, Miles discloses the occluder of claim 16, wherein the occluder defines a distal end and a proximal end, and the at least one anchor has a free end (end of anchor 766, see Fig. 38), and when the fixing frame is in a sheath (frame within sheath 604, see Fig. 36), the free end of the at least one anchor faces the distal end of the occluder (the anchors 766 face distally toward the distal end of the occluder, see Fig. 36), and when the fixing frame is deployed outside the sheath, the free end of the at least one anchor faces the proximal end of the occluder (the anchors are overturned by being rolled out of the sheath 604 and face the proximal end of the occluder, see Fig. 38).  


Regarding claim 21, Miles discloses the occluder of claim 16, wherein during delivery of the occluder to a left atrial appendage, the fixing frame is released from the sheath before the closure disc is released (the fixing frame is positioned distal to the closure disc and is therefore released prior to the closure disc, see Fig. 36).  
Regarding claim 22, Miles discloses the occluder of claim 20, wherein the at least one bent part is U-shaped (the curved part of the bent part is U-shaped, see annotated Fig. 38-2).  
Regarding claim 23, Miles discloses the occluder of claim 20, wherein the distal end of the fixing frame has an inner surface that faces the central end when the occluder is deployed outside the sheath (see annotated Fig. 38-3), and an outer surface that faces radially outwardly from the central end when the occluder is deployed outside the sheath (see annotated Fig. 38-3, the anchor loops 748 are rolled inward inside the sheath or inverted and when released from the sheath the inner surface becomes the outer surface and thereby “overturns”, Paragraph [0206]), and wherein the at least one anchor is provided on the outer surface (see annotated Fig. 38-3).  

    PNG
    media_image3.png
    538
    626
    media_image3.png
    Greyscale

Regarding claim 24, Miles discloses the occluder of claim 22, wherein each U-shaped bent part overturns 360 degrees when the fixing frame is deployed outside the sheath (see annotated Fig. 38-2 from the rejection of claim 20, the labelled "tail end” of the U-shaped bent part has been turned so that it is directed toward the sheath, prior the occluding part 603 being "rolled" out it is in a straightened state directed away from the sheath as seen in Fig. 37).  

    PNG
    media_image4.png
    525
    599
    media_image4.png
    Greyscale


Regarding claim 29, Miles discloses the occluder of claim 16, wherein the central end of the fixing frame further comprises a flexible connection structure (spring 778, Paragraph [0208]), and the fixing frame is connected with the closure disc via the flexible connection structure (see Fig. 38).   
Regarding claim 30, Miles discloses the occluder of claim 29, wherein the flexible connection structure is a flexible connector with an elastic spiral (spring 778, Paragraph [0208]).
Regarding claim 32, Miles discloses the occluder of claim 16, wherein each anchor has a root which is disposed on the fixing frame (base of anchor connected to the fixing frame, see Fig. 38), and each anchor has a free end which is automatically splayed outwardly (anchors 766 are moved into an engaging position and are made of nitinol and therefore would automatically splay outwardly, Paragraph [0207], [0216]), and the anchor is retracted back to the fixing frame when it is compressed (anchors 766 can be pulled proximally/compressed, Paragraph [0207]).  


    PNG
    media_image5.png
    239
    357
    media_image5.png
    Greyscale

Regarding claim 34, Miles discloses occluder of claim 16, wherein the closure disc and the fixing frame are made of nickel titanium alloy (anchor loops 748 are made of nitinol, Paragraph [0216]; occluder portion 605/closure disc may be made of nitinol braided wire, Paragraph [0110]).  

Regarding claim 16, Miles under a different interpretation discloses a left atrial appendage occluder (40, see Figs. 7A-C, 8 and 8A; where this embodiment is similar to the embodiment of Figs. 1-4D, Paragraph [0129], Examiner relies on this embodiment for the assembled device) that is delivered to a left atrial appendage (Paragraphs [0002], [0129]) by a sheath (16, Paragraph [0117]) that has a wall that defines a lumen (lumen of 16, see Fig. 3B), comprising: 
a closure disc (occluder segments 214, see Fig. 7A including the tissue growth member 48 as shown in Fig. 3A); 
an elastic fixing frame (anchor segments 212, see Fig. 7A) having a distal end (see annotated Fig. 3A) and a proximal end (see annotated Fig. 3A), and a central end (interpreted as the base portion 228 as shown in annotated Fig. 7A) coupled to the closure disc and provided at the proximal end of the fixing frame (see annotated Fig. 38), wherein the distal end of the fixing frame extends outwardly from the central end (distal end of frame extends radially outward from the central end, see annotated Fig. 3A) and stretches out in a radial direction (see annotated Fig. 3A), and then overturns towards the proximal end to form an open end (see Figs. 4A-4D; the anchor loops 212 are rolled inward inside the sheath or inverted and when released from the sheath the inner surface becomes the outer surface 
at least one anchor (234), wherein the fixing frame is located between the at least one anchor and the wall of the sheath when the fixing frame is in the sheath during delivery (where the anchors 234 would be on the innermost portion of the fixing frame when within the sheath 16) and when the fixing frame is deployed outside the sheath, the anchor outwardly extends from the fixing frame (see Fig. 4D). 

    PNG
    media_image6.png
    465
    724
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    525
    636
    media_image7.png
    Greyscale
 
Regarding claim 27, Miles discloses the occluder of claim 16, wherein the closure disc has a distal end (distalmost portion of closure disc, see annotated Fig. 7A) and a proximal end (proximalmost portion of closure disc, see annotated Fig. 7A), and the central end is around the outside of the distal end of the closure disc (see annotated Fig. 7A).  

Regarding claim 29, Miles discloses the occluder of claim 16, wherein the central end of the fixing frame further comprises a flexible connection structure (228, 220 of each loop 210, see Fig. 7A), and the fixing frame is connected with the closure disc via the flexible connection structure (see Fig. 38). 
Regarding claim 31, Miles discloses the occluder of claim 29 in the alternative, wherein the flexible connection structure is a multi-strand flexible member (each “strand” or base structure 228, 220 of the loop 210 is made of nitinol material that is flexible, Paragraph [0216]).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Miles.
Regarding claim 25, Miles discloses the occluder of claim 16, wherein the closure disc has two fixed ends (proximal ends of the occluder frame segments 750, see Fig. 38); yet, is silent regarding wherein the closure disc being a mesh, and a flow blocking membrane is disposed on the closure disc. 
Miles teaches in an alternative embodiment a tissue growth member 48 (closure disc) made of a braided nitinol material (Paragraph [0110]) which is equivalent to a mesh. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the closure disc of Miles as in the embodiment of Fig. 38 to be made of a braided material/mesh as taught by the alternative embodiment of Miles in order to provide a material with a porosity for promoting tissue ingrowth (Paragraph [0110]).
Miles teaches in an alternative embodiment the tissue growth member 48 (closure disc) with a skin structure on the inner surface, outer surface or on both sides. This skin structure is equivalent to the flow blocking membrane. Where the skin structure may be tantalum sputtered to a surface of the growth member 48 (Paragraph [0111]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the closure disc of Miles as in the embodiment of Fig. 38 include a flow blocking membrane on the inside of the closure 
Regarding claim 26, Miles as modified discloses the occluder of claim 25, wherein the flow blocking membrane is inside of the closure disc (Paragraph [0111]).  
Regarding claim 35, Miles discloses the occluder of claim 16, and as discussed above with regard to claim 25, the alternative embodiment of Miles teachesthe flow blocking membrane is made of PET or PTFE material (Paragraph [0111]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Kreidler (US8801746).
Regarding claim 28, Miles discloses the occluder of claim 16; yet, is silent regarding wherein the length of the anchor on the fixing frame is 1- 2mm. Kreidler in the same field of art, teaches a left atrial appendage device that includes anchors to engage the tissue wall, the anchors having a length between 1-15 mm (C9:L13-15). It would have been obvious to one having ordinary skill in the art before  the effective filing date of the claimed invention  to have modified the anchors of Miles to be 1-2 mm as taught by Kreidler in order to provide an appropriate anchor length for engaging tissue walls and holding the device within the left atrial appendage (C2:L12-18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/M.A.M/Examiner, Art Unit 3771                             


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771